Citation Nr: 1449776	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  10-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1955 to March 1958 and from June 1958 to March 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).

This matter was previously remanded by the Board in June 2014.  It has now returned to the Board for further appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a claim for service connection for bilateral hearing loss and indicated that he believes the disability is the result of exposure to artillery noise during active service.  See VA form 21-526, Veteran's Application for Compensation and/or Pension received in January 2008.  The Veteran has also attributed the disability to exposure to helicopter, aircraft, engine, and tank noise during active service.  See March 2009 VA examination report.

The Veteran was provided a VA examination in March 2009 with respect to his claim for service connection for bilateral hearing loss.  The March 2009 VA examiner reviewed the Veteran's claims file.  The examiner noted a chief complaint of hearing loss over the past thirty-five years, and acknowledged the Veteran's report of in-service noise exposure.  The examiner performed audiological testing which produced findings indicative of bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  The examiner opined that the Veteran's bilateral hearing loss is "less likely as not due to noise exposure in the military."  As rationale for this opinion, the VA examiner stated, "the Veteran's hearing was within normal limits at [the] time of last exam in service," and that there was a "lack of any frequency-specific testing from the year after service indicating that a hearing loss had manifested to a compensable degree of severity by that time."

The absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Here, the VA examiner's only rationale for opining that the Veteran's bilateral hearing loss is not service connected is that the Veteran's hearing was normal at the time of discharge and that bilateral hearing loss did not manifest to a compensable degree within one year of discharge from service.  There is no indication that the VA examiner considered the Veteran's statements regarding his history of in-service noise exposure, and that his hearing loss began in service and worsened after service.  Therefore, the examiner's opinion is inadequate, and a remand is warranted to obtain an addendum VA opinion as to the etiology of the Veteran's bilateral hearing loss.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the examiner who conducted the March 2009 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner, for an opinion concerning the etiology of the Veteran's bilateral hearing loss.  After a review of the claims file, the examiner should express an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hearing loss is caused by or related to service.  In rendering the requested opinion, the examiner must consider the Veteran's assertions that he has experienced hearing loss since service.

The examiner must note that, under applicable law, the absence of in-service evidence of a hearing loss disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

A complete rationale should be provided for any opinion given.

2.  After completion of the above, review the expanded record, including the evidence entered since the Statement of the Case, and determine whether service connection for bilateral hearing loss disability may be granted.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case.  A reasonable period should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



